DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on February 22, 2021 has been acknowledged. 
Claim1, 3 – 6, 8, 10, 11, 13 – 16 and 18 have been amended. 
Claims 20 has been cancelled. 
Currently, claims 1 – 19 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (Hereinafter Miyahara) (US 9460616) in view of Chen et al. (Hereinafter Chen) (US 2018/0188039)

As per claim 1, Miyahira disclsoes a server for providing a vehicle a precise digital map of a traveling path of the vehicle (See at least abstract), the server comprising: 
a processor configured to divide the traveling path into a plurality of sections of the travel paths and determine a plurality of edge servers respectively corresponding to each section among the plurality of sections of the traveling path, each edge server among the plurality of edge servers respectively providing the plurality of sections to the vehicle (See at least column 3 line 44 – 56, column 4 line 27 - 36 and column 5 line 63 – column 6 line 6; via map is divided into 
a transceiver configured to receive, from the vehicle, a request for the precise digital map of the traveling path of the vehicle and to transmit a request to the plurality of edge servers respectively corresponding to the plurality of sections of the traveling path to respectively transfer the partial precise digital map corresponding to the section of the traveling path when the vehicle respectively approaches each section of the traceling path among the plurality of sections of the traveling path (See at least column 4 line 37 – column 6 line 6; via when mobile object enter a sub area of map which is managed by an individual sub servers, the corresponding sub server of the region where the vehicle is located at received information from the vehicle, and transmit the information including updated map date to the vehicle).  
	However, Miyahira does not explicitly teach elements of:
providing a partial precise digital map that is portion of the precise digital map corresponding to a section among the plurality of sections to the vehicle.
Chen teaches element of:

Miyahira and Chen are analogous arts in providing updated data on the navigation routes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include providing a partial precise digital map that is portion of the precise digital map corresponding to a section among the plurality of sections to the vehicle as taught by Chen in the system of Miyahira, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Miyahira disclsoes wherein the processor is further configured to determine the plurality of edge servers based on respective positions of the plurality of edge servers with respect to the traveling path of the vehicle (See at least column 4 line 37 – column 6 line 6).  

As per claim 3, Miyahira disclsoes wherein the plurality of edge servers store precise digital maps of regions corresponding to the plurality of edge servers, respectively (See at least column 4 line 37 – column 6 line 6), and 
the processor is further configured to divide the traveling path into the plurality of sections and determine the plurality of edge servers to which the precise digital map is to be 

As per claim 4, Miyahira disclsoes wherein at least one of the plurality of edge servers is a base station configured to relay mobile communication (See at least column 3 line 17 – 23 and Column 4 line 22 – 47), and 
the regions respectively corresponding to the plurality of edge servers comprise at least one of a coverage area of the base station and coverage areas of other base stations adjacent to the base station (See at least Figure 2 and column 3 line 23 – column 4 line 23).  

As per claim 5, Miyahira disclsoes wherein the vehicle respectively approaches each section of the plurality of sections of the traveling path when the vehicle is within a determined distance from a starting position of each section of the plurality of sections of the traveling path. (See at least Figure 2 and column 3 line 23 – column 4 line 23)  

As per claim 6, Miyahira disclsoes wherein the vehicle respectively approaches each section of the plurality of sections of the traveling path when the vehicle is within a determined time to a starting position of each section of the plurality of sections of the traveling path (See at least column 5 line 15 – 44).  

As per claim 7, Miyahira disclsoes wherein the request to the plurality of edge servers comprises identification information of the vehicle (See at least figure 17).  

As per claim 8, Miyahira disclsoes wherein the transceiver is further configured to transmit, to the vehicle, a request to receive the partial precise digital map corresponding to the plurality of sections of the traveling path from the plurality of edge servers corresponding to each section among the plurality of sections, by transmitting access information of the plurality of edge servers to the vehicle (See at least column 2 line 58 – column 3 line 56 and column 4 line 37 – column 6 line 12).  

As per claim 9, Miyahira disclsoes wherein the precise digital map is formed of a plurality of layers respectively comprising pieces of information on different objects (See at least column 2 line 58 – column 3 line 56 and column 4 line 37 – column 6 line 12), and 
wherein the request to the plurality of edge servers comprises identification of a layer among the plurality of layers (See at least column 2 line 58 – column 3 line 56 and column 4 line 37 – column 6 line 12).  

As per claim 10, Miyahira disclsoes a memory configured to store a time that the precise digital map is updated (See at least column 2 line 58 – column 3 line 56 and column 4 line 37 – column 6 line 12), 
wherein the transceiver is further configured to receive, from the vehicle, a creation time of a precise digital map stored in the vehicle, and transmit layers of which the creation time of the precise digital map stored in the vehicle is earlier than the time that the precise digital map is updated (Miyahira, see at least column 2 line 58 – column 3 line 56 and column 4 line 37 – column 6 line 12 and Chen, see at least paragraph 88 - 89).

Claims 11 – 19 have same or substantially similar limitations as ones in claims 1 – 10. Therefore, claims 11 – 19 are rejected under same rationales as ones in claims 1 – 10.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662